      Case 1:20-cv-09926-VSB-SDA Document 17
                                          18 Filed 02/04/21
                                                   02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CLDN COBELFRET PTE LTD,                               Civil Action No. 20 Civ. 9926

                                  Petitioner,
                                                              JUDGMENT
         v.

 TRIORIENT LLC

                                   Respondent.



       It is hereby ORDERED, ADJUDGED and DECREED: That for the reasons stated in the

Stipulation for Entry of a Consent Judgment dated January 18, 2021, and So Ordered by the

Honorable Vernon Broderick, United States District Judge on January 18, 2021; it is hereby


       ORDERED, ADJUDGED and DECREED: That judgment is hereby entered in favor of

plaintiff CLDN Cobelfret Pte Ltd and against defendant Triorient LLC in the amount of

$3,429,623.18, plus post-judgment interest, accruing on any unpaid portions of the Judgment in

this Count until the judgment is paid in full, is awarded with the rate and method of calculation set

forth in 28 U.S.C. § 1961; and it is hereby


       FURTHER ORDERED, ADJUDGED, and DECREED by and between the parties that

this action is discontinued without prejudice and without costs with the entry of this Judgment.


                 9 2021
Dated: February ___,
       New York, New York                                            Clerk of Court



                                                                     Deputy Clerk
